DETAILED ACTION

1.	This Office Action is in response to the communications dated 11/03/2021.
Claims 1-17, and 21-23 are pending in this application.
	Claims 18-20 have been cancelled.

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following amendment has been made to the claim(s) upon agreement by applicant during a telephone conversation with Attorney Brian Parke on 02/11/2022:
	Claim 1 has been amended as follows:

1. (Currently amended) An integrated circuit, comprising: 
	a first transistor that is disposed in a first layer and comprises a first gate; 
	a second transistor that is disposed in a second layer above the first layer and comprises a second gate; 
	wherein the first gate overlaps the second gate;
	wherein the first gate and second gate are separated from each other in a first direction; 

	a first conductive segment and a second conductive segment, different from the first conductive segment, that are disposed in a third layer above the second layer; 
	a first via coupled between the first conductive segment and the first gate of the first transistor, and configured to transmit a first control signal from the first conductive segment to the first gate of the first transistor; and 
	a second via coupled between the second conductive segment and the second gate of the second transistor, and configured to transmit a second control signal, different from the first control signal, from the second conductive segment to the second gate of the second transistor.


Allowance / Reason for Allowance

3.	Claims 1-17, and 21-23 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-10:
None of the references of record teaches or suggests the claimed integrated circuit (in combination(s) as set forth in the claim(s)) comprising:

“… a first conductive segment and a second conductive segment, different from the first conductive segment, that are disposed in a third layer above the second layer; 
a first via coupled between the first conductive segment and the first gate of the first transistor, and configured to transmit a first control signal from the first conductive segment to the first gate of the first transistor
a second via coupled between the second conductive segment and the second gate of the second transistor, and configured to transmit a second control signal, different from the first control signal, from the second conductive segment to the second gate of the second transistor.”

Claims 11-17:
None of the references of record teaches or suggests the claimed integrated circuit (in combination(s) as set forth in the claim(s)) comprising:
“wherein the first via is configured to transmit a first control signal to the first gate, and the second via is configured to transmit a second control signal, different from the first control signal, to the second gate.”

Claims 21-23:
None of the references of record teaches or suggests the claimed method (in combination(s) as set forth in the claim(s)) comprising:

wherein the first and second conductive segments extend in a second direction different from the first direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.



/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 11, 2022